Case 1:20-cv-00204-DKW-WRP Document 16 Filed 07/17/20 Page 1 of 6               PageID #: 80




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I


  LUANA GOLDEN,                                  Case No. 20-cv-00204 DKW WRP

               Plaintiff,                        ORDER (1) GRANTING
                                                 APPLICATION TO PROCEED
        v.                                       WITHOUT PREPAYING FEES OR
                                                 COSTS, (2) GRANTING
  CRAIG Y. WATASE, doing business as             DEFENDANT’S MOTION TO
  Mark Development Inc.,                         DISMISS FOR LACK OF SUBJECT
                                                 MATTER JURISDICTION, AND (3)
               Defendant.                        DISMISSING CASE WITHOUT
                                                 PREJUDICE


        In May 2020, Plaintiff Luana Golden filed a pro se Complaint and an

  application to proceed without prepaying fees or costs (“IFP Application”).

  Liberally construing the Complaint, it appears Golden alleges that, in some form of

  tenant dispute, she was denied a right to view and copy documents from her “rural

  housing development tenant file” so she could prepare for court. She seeks relief in

  the form of “reiterat[ing] to management Hawaii federal tenant law[,]”

  “retraining[,]” and a fine of $50,000. On June 10, 2020, Defendant moved to

  dismiss this case for lack of subject matter jurisdiction, arguing that neither diversity

  jurisdiction nor federal question jurisdiction exists here. No further briefing has

  been submitted with respect to the motion to dismiss, although deadlines for the

  same have now passed.
Case 1:20-cv-00204-DKW-WRP Document 16 Filed 07/17/20 Page 2 of 6             PageID #: 81




        Because Golden has shown an inability to pay or provide security for the

  filing fee in this case, the IFP Application is GRANTED. However, the Court

  agrees that subject matter jurisdiction does not exist over this case. Therefore, as

  discussed below, the motion to dismiss is GRANTED, and this case is DISMISSED

  WITHOUT PREJUDICE for lack of subject matter jurisdiction.

                              STANDARD OF REVIEW

  I.    IFP Application

        Federal courts can authorize the commencement of any suit without

  prepayment of fees or security by a person who submits an affidavit that

  demonstrates an inability to pay. See 28 U.S.C. § 1915(a)(1). While

  Section 1915(a) does not require a litigant to demonstrate absolute destitution,

  Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

  must nonetheless show that she is “unable to pay such fees or give security therefor,”

  28 U.S.C. § 1915(a).

  II.   Motion to Dismiss

        Pursuant to Federal Rule of Civil Procedure 12(b)(1), a defendant may move

  for dismissal due to a lack of subject matter jurisdiction. When a defendant does so,

  “the plaintiff has the burden of proving jurisdiction in order to survive the motion.”

  Kingman Reef Atoll Investments, LLC v. United States, 541 F.3d 1189, 1197 (9th

  Cir. 2008) (quotation omitted). A Rule 12(b)(1) motion can consist of a facial or


                                            2
Case 1:20-cv-00204-DKW-WRP Document 16 Filed 07/17/20 Page 3 of 6                PageID #: 82




  factual attack on jurisdiction. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039

  (9th Cir. 2004). “In a facial attack, the challenger asserts that the allegations

  contained in a complaint are insufficient on their face to invoke federal jurisdiction.

  By contrast, in a factual attack, the challenger disputes the truth of the allegations

  that, by themselves, would otherwise invoke federal jurisdiction.” In the latter

  scenario, a court “may review evidence beyond the complaint without converting

  the motion to dismiss into a motion for summary judgment. Id.

                                      DISCUSSION

  I.    IFP Application

        In the IFP Application, Golden reports that she does not receive any pay or

  wages and has had no income in the past 12 months. She further states that she has

  $200 in a checking or savings account and owns a car valued at $4,000. Golden

  also states that she has regular monthly expenses of more than $1,200, and debts of

  $5,000. In light of these figures, Golden’s income falls below the poverty threshold

  identified by the Department of Health and Human Services’ (“HHS”) 2020 Poverty

  Guidelines. See HHS Poverty Guidelines, available at:

  https://aspe.hhs.gov/poverty-guidelines. In addition, Golden has insufficient assets

  to provide security for the $400 filing fee while still affording the necessities of life.

  See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).

        As a result, the Court GRANTS the IFP Application, Dkt. No. 6.


                                              3
Case 1:20-cv-00204-DKW-WRP Document 16 Filed 07/17/20 Page 4 of 6                       PageID #: 83




  II.    Motion to Dismiss

         Defendant argues that this case should be dismissed because neither diversity

  jurisdiction nor federal question jurisdiction exists. The Court addresses each

  matter in turn.

         A.      Diversity Jurisdiction

         The Complaint clearly reflects that diversity jurisdiction does not exist in this

  case, as it is alleged that both Golden and Defendant are residents or have their

  principal place of business in Hawai‘i.1 Dkt. No. 1 at 2, 4-5. As a result, the Court

  agrees that diversity jurisdiction does not exist here. See Hunter v. Philip Morris

  USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (explaining that “federal district courts

  have jurisdiction over suits for more than $75,000 where the citizenship of each

  plaintiff is different from that of each defendant.”).

         B.      Federal Question Jurisdiction

         In the Complaint, the only citation to a federal basis for this lawsuit, other than

  general statements that “[f]ederal housing violations” have occurred, is to “7 CFR

  [Section] 3560.160(4) Tenant Grievances[.]” Dkt. No. 1 at 4. As an initial matter,

  there is no such provision in the Code of Federal Regulations (CFR). Instead, there

  is Section 3560.160(g)(4), which, given that it concerns the “[e]xamination of

  1
   The Court notes that, arguably, the Complaint could be construed as being brought against Craig
  Y. Watase in his individual capacity and/or in his capacity as the agent for Mark Development Inc.
  See Dkt. No. 1 at 2, 4-5. Either way, since both Watase and Mark Development Inc. are alleged to
  be located in Hawai‘i, Golden's intent with respect to naming the proper Defendant leads to the
  same outcome insofar as diversity jurisdiction is concerned. See id.
                                                  4
Case 1:20-cv-00204-DKW-WRP Document 16 Filed 07/17/20 Page 5 of 6                       PageID #: 84




  records[,]” see 7 C.F.R. § 3560.160(g)(4), is presumably the provision that Golden

  intended to cite. See Dkt. No. 1 at 5 (complaining of not being allowed to “view

  and copy documents”). Construing the Complaint as such, Section 3560.160(g)(4)

  does not provide the Court with federal question jurisdiction over this case. First,

  Section 3560.160(g) only applies when a “written request for a hearing” has been

  made by a tenant or prospective tenant. 7 C.F.R. § 3560.160(g)(1). Here, Golden

  does not allege that she has made a written request for a hearing and, thus, she does

  not allege that her right to examine records has been triggered. Second, Golden

  alleges that she wished to examine records “to prepare for court [on] 6/22/2020….”

  Dkt. No. 1 at 5. Section 3560.160(g), however, only extends to a “hearing” before

  either a “hearing officer or hearing panel.” 7 C.F.R.§ 3560.160(g)(1), (2). It does

  not extend to court proceedings.2 As a result, the Court finds that Golden has failed

  to establish federal question jurisdiction.3

                                         CONCLUSION

         Because there is neither diversity nor federal question jurisdiction over this

  case, the motion to dismiss for lack of subject matter jurisdiction, Dkt. No. 9, is

  GRANTED. Moreover, because neither jurisdictional shortcoming can be cured by

  amendment, this case is DISMISSED WITHOUT PREJUDICE. See Tijerino v.

  2
    In that regard, the Court notes that, attached to the motion to dismiss, Defendant provided a
  complaint that Golden filed in April 2020 in state court against the same Defendant in this case.
  See Dkt. No. 9-5.
  3
    The Court need not and, thus, does not address whether Section 3560.160(g) provides a party with
  a private right of action.
                                                  5
Case 1:20-cv-00204-DKW-WRP Document 16 Filed 07/17/20 Page 6 of 6            PageID #: 85




  Stetson Desert Project, LLC, 934 F.3d 968, 971 n.2 (9th Cir. 2019) (“in general,

  dismissal for lack of subject matter jurisdiction should be without prejudice.”).

        IT IS SO ORDERED.

        Dated: July 16, 2020 at Honolulu, Hawai‘i.




                                            6
